DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/379,236
11,106,036
9. (New) A head-mounted display apparatus comprising: 


a light source emitting a light;





a light attenuation section reflecting a portion of the light and transmitting another portion of the light; 


a light receiving element detecting an intensity of the other portion of the light passed through the first light attenuation section
; and a scanning section reflecting the portion of the light.  








13. (New) The head-mounted display apparatus according to claim 9, further comprising a frame that is mounted with a head of a user and that supports the light source, the light attenuation section, the light receiving element, and the scanning section.  
14. (New) The head-mounted display apparatus according to claim 13, wherein the frame includes a cover portion that attenuates the portion of the light reflected by the light attenuation section.  
15. (New) The head-mounted display apparatus according to claim 14, wherein the cover portion attenuates the portion of the light reflected by the scanning section.   





















10. (New) The head-mounted display apparatus according to claim 9, further comprising a film or a mirror reflecting the portion of the light, toward the scanning section, from the light attenuation section.  









A head-mounted display apparatus for use with a head of a user, the head-mounted display apparatus comprising: 
a frame configured to be worn on the head of the user; a first light source that emits a first light; a second light source that emits a second light; a light-combining section that combines the first ; at least one light attenuation section that: (a) reflects a portion of the combined light emitted from the light-combining section, and (b) transmits an other portion of the combined light emitted from the light-combining section, the at least one light attenuation section being attached to a temple portion of the frame of the head-mounted display apparatus; a scanning section that scans the portion of the combined light reflected by the at least one light attenuation section; a light absorber on which the other portion of light transmitted through the at least one light attenuation section is incident, the light absorber being configured to absorb the incident light; and a cover portion that is disposed between the scanning section and the at least one light attenuation section with respect to a first direction wherein: the scanning section is disposed between the light-combining section and the at least one light attenuation section with respect to the first direction, and the scanning section is disposed in the temple portion of the frame of the head-mounted display apparatus, the combined light from the light-combining section is incident on the at least one light attenuation section via the cover portion, and a portion of the combined light from the at least one light attenuation section is incident on the scanning section via the cover portion.



7. A head-mounted display apparatus for use with a head of a user, the head-mounted display apparatus comprising: a frame configured to be worn on the head ; an optical scanner configured to scan the portion of the combined light reflected by the film or mirror; a light absorber on which the other portion of light transmitted through the film or mirror is incident, the light absorber being configured to absorb the incident light; and a cover portion that is disposed between the optical scanner and the film or mirror with respect to a 


Claims 9, 10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,106,036 Although the claims at issue are not identical, claim 9 contains the language “a light receiving element (read as a photodetector) detecting an intensity of the other portion of the light passed through the first light attenuation section.” Even though claim 1 of  U.S. Patent No. 11,106,036 does not specifically mention a light receiving element (photodetector), claim 9 is an obvious variation of claim 1 of U.S. Patent No. 11,106,036 since it is well known and expected in the art to include a photodetector in an HMD in order to display 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Consider Claim 9, claim 9 contains the language “a scanning section reflecting the portion of the light.” It is not clear whether the claim is referring to the term “a portion” or the term “another portion.” Further, claim 9 contains the language “the first light attenuation section.” This language implies that there is more than one attenuation section, however, previously, claim 9 states “a light attenuation section.” Even though the applicant might argue that a person of ordinary skill in the art would understand that the “first light attenuation section” is referring to the term “a light attenuation section”, in this case, a narrow term is referring to a broader term which creates an antecedent basis concern. Therefore, claim 9 is rejected under 35 USC 112 antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Consider Claims 9-15; Claim limitations “light attenuation section”; “scanning section”; “light receiving element”; “control section”; “first light attenuation section”; and “second light attenuation section” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language.
 Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the light attenuation section, paragraphs 43 and 44; figure 7; photodetector 750 is read as the light receiving element; scanning section 500 is read as the optical scanner; paragraphs 29 and 30; control section 800; see paragraphs 64, 65, 66; figures 3 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh (Publication number: US 2012/0002167) in view of Hua (Publication number: US 2010/0002154) in view of Sakai et al (Publication number: US 2017/0276546).

Consider Claim 9, Kondoh shows an image display apparatus comprising:
(a) A light source emitting a light; a light attenuation section reflecting a portion of the light and transmitting another portion of the light (see figures 2 and 3; paragraphs 42, 43, and 44); (the light attenuation section is read as the dichroic mirrors 103a to 103c. The laser beam output from the light source 101 passes through the collimator lenses 102a to 102c, the dichroic mirrors 103a to 103c, and the lens 104 and is reflected by the scanning member 105, and is projected onto the screen 106. Thus, the image formed of the pixels with the size corresponding to the irradiation diameter of the laser beam appears on the screen 106).
(b) A scanning section reflecting the portion of the light (see figures 2 and 3; paragraphs 56 and 57); (The scanning section is read as driving unit 108 in conjunction with scanning member 105. The controller 50, similarly in the visual field test, drives the target presenting device 100 to irradiate the laser beam from the light source 101, and drivingly controls the drive unit 108 to start scanning of the reflection light from the scanning member 105, on the screen 106).
However, Kondoh does not specifically show that the image display apparatus is a head-mounted display.
(see paragraphs 76 and 78).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to incorporate the teaching of Hua into the teaching of Kondoh in order to seamlessly combine virtual and real information (see Hua; paragraphs 7 and 8).
However, Kondoh and Hua do not specifically show a light receiving element (read as a photodetector) detecting an intensity of the other portion of the light passed through the first light attenuation section.
In related art, Sakai et al show a light receiving element (read as a photodetector) detecting an intensity of the other portion of the light passed through the first light attenuation section (paragraphs 38 and 51; figures 6 and 12); (The LD control circuit 700 controls, through the LD driver 6111, an LD to be described later based on image data, an output of a light detector 117 to be described later or a signal processing unit 120 (signal processor), and an output of a scanning photodetector 60. The optical deflector control circuit controls an optical deflector 15 through the MEMS controller 615).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Sakai into the teaching of Kondoh and Hua in order to display a high quality virtual image (see Sakai et al; paragraphs 7 and 8).

(see figures 2 and 3; paragraphs 26 and 27); (dichroic mirrors 103 reflect incident light).

Consider Claim 11, Sakai et al shows a control section correcting an intensity of the light that is emitted from the light source to a desired value based on the intensity of the other portion of the light detected by the light receiving element (figure 12).  

Consider Claim 12, Sakai et al shows a deflector section diffracting the portion of the light from the scanning section (see paragraphs 41 and 42); (The HUD 100 includes an optical scanning device 10, a screen 30, and a concave mirror 40. The optical scanning device 10 includes a light-source unit 11, an optical deflector 15, and a scanning mirror 20).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh (Publication number: US 2012/0002167) in view of Hua (Publication number: US 2010/0002154) in view of Sakai et al (Publication number: US 2017/0276546) in view of Luebke et al (Publication number: US 2014/0085282).

Consider Claim 13, Kondoh, Hua, and Sakai do not specifically show a frame that is mounted with a head of a user and that supports the light source, the light attenuation section, the light receiving element, and the scanning section. 
(see figures 1 and 2; paragraphs 12 and 13); (The frame is read as display device 106).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Luebke into the teaching of Kondoh, Hua, and Sakai et al in order to enhance visual performance (See Luebke; paragraphs 3 and 4).

Consider Claims 14 and 15, Luebke et al shows that the frame includes a cover portion that attenuates the portion of the light reflected by the light attenuation section, wherein the cover portion attenuates the portion of the light reflected by the scanning section (see figures 1 and 2; paragraphs 12 and 13); (The frame is read as display device 106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/31/2021